Citation Nr: 0600511	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of heart 
disease, stroke, and kidney disease.

2.  Entitlement to service connection for residuals of 
bilateral below the knee amputations, secondary to ischemia, 
caused by heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2005, the veteran presented testimony before the 
undersigned at a video conference hearing conducted by the 
undersigned.  A transcript of that hearing is contained in 
the claims folder.


FINDINGS OF FACT

1.  The veteran did not have heart disease, kidney disease, 
or suffer a stroke during service or during the year 
following service.

2.  Current residuals of heart disease, kidney disease, and a 
stroke are not linked by competent medical evidence to the 
veteran's active duty service.

3.  Bilateral below the knee amputations were not linked by 
competent medical evidence to any service connected disorder.



CONCLUSIONS OF LAW

1.  Residuals of heart disease, kidney disease, and a stroke 
were not incurred or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Bilateral below the knee amputations were not caused or 
aggravated by a service connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in a January 2005 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  

In this case, the appellant did not receive any VCAA notice 
prior to the April 2003 rating decision from which the 
current appeal originates.  He was, however, collectively 
advised in the rating action, the statement of the case, and 
in supplemental statements of the case of the elements of his 
claims, and why they did not meet the criteria to establish 
service connection.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA.  The failure to 
provide the appellant with full VCAA notice prior to the 
April 2003 adjudication did not affect the essential fairness 
of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appellant has neither alleged nor shown 
prejudice from any error in the timing or content of the VCAA 
notice.  Given the specificity of the VCAA notice, as well as 
the time afforded the appellant following the notice to 
respond, the Board finds that any error in the timing of the 
notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The veteran contends that he currently suffers from residuals 
of heart disease, kidney disease, and a stroke as a result of 
his active duty service.  In addition, he argues that as a 
result of his heart disease he underwent bilateral below the 
knee amputations.

I.  Service Connection for residuals of heart disease, kidney 
disease and a stroke 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In 
the case of certain chronic diseases, including 
cardiovascular-renal disease, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

At an October 2005 video conference, the veteran testified 
that he had chest pain in service and elevated blood 
pressure.  He reported that he was held overnight at the 
Womack Army Hospital and underwent testing.  The examiners 
did not determine what had caused the chest pains.  He 
testified that he was not diagnosed with either heart or 
kidney disease during service, and that no physician had told 
him that his current heart disease was related to his 
service.

The claims file contains service medical records which reveal 
complaints of chest pain in January 1992.  An x-ray 
evaluation at that time noted no acute cardiopulmonary 
disease.  

In June 1992, the veteran was seen with complaints of mild 
chest pain at rest.  Following a physical examination the 
diagnosis were atypical chest pains.

Stress tests in December 1992 revealed no evidence of 
atypical chest pain and ruled out a myocardial infarction.  
X-rays were noted to be normal.  

The veteran was hospitalized in January 1993, for atypical 
chest pain.  A myocardial infarction was ruled out.  A stress 
test was negative of any pertinent abnormality.

The veteran's December 1993 retirement examination was 
normal.

At a May 1994 general VA examination, the veteran reported 
having chest pains in service in January 1993.  Stress tests 
and other cardiac studies were performed at that time without 
any evidence of pathology.  A diagnosis of a rib contusion 
was made at that time.  Since then he had been asymptomatic 
except for occasional mild chest discomfort.  Physical 
examination in May 1994 was negative for any pertinent 
disorder.

Womack Army Hospital medical records dated in June 2002 note 
that the veteran was admitted after complaining of chest 
pains.  Shortly thereafter he developed acute renal failure 
and was transferred on an emergent basis to the University of 
North Carolina Cardiac Care Unit (UNC).  The diagnoses were 
cardiogenic shock, pericarditis, acute renal failure, and 
bacteremia.  

A UNC final hospitalization report dated in December 2002 
notes the veteran suffered multiple myocardial infarctions 
between June and September 2002.  In early June he had severe 
chest pains radiating to his neck and left arm.  He had 
another myocardial infarction at Womack Army Hospital and was 
transferred to UNC where he remained for two and a half 
months.  He had another myocardial infarction, a stroke, 
became dialysis dependent, and was placed on life support.  
He also developed lower extremity deep vein thrombosis and 
ultimately underwent bilateral below the knee amputations.    

Notably, the records do not reveal any cardiovascular 
condition prior to the myocardial infarction in June 2002, 
and no medical opinion links any current heart disorder to 
his active duty service.

The service medical records contain no evidence of any 
complaints, treatment, or diagnoses of a heart disorder, 
renal failure, or a stroke.  There also is no record of 
medical treatment for a heart disorder, renal failure, or a 
stroke during the year following the veteran's separation 
from service.  No physician has found any link between the 
veteran's current coronary artery disease and any inservice 
disorder or event.  In the absence of competent medical 
evidence linking any current heart disease, renal failure, or 
stroke to service, the preponderance of the evidence is 
against the claim.  As such, the benefits sought on appeal 
must be denied.

In reaching this decision the Board considered the 
appellant's personal opinion that his heart disease, renal 
failure, and stroke were related to his military service.  
The appellant, however, as a lay person untrained in the 
field of medicine is not competent to offer an opinion 
addressing the etiology of his illness.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).

II.  Service connection for below the knee amputations, 
secondary to heart disease.  

The veteran and his representative assert that bilateral 
below the knee amputations should be service connected 
because of heart disease.  

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the reasons explained above, the veteran is not service 
connected for heart disease.  Therefore, entitlement to 
secondary service connection for residuals of bilateral below 
the knee amputations, secondary to ischemia, caused by heart 
disease must also be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).


ORDER

Service connection for residuals of heart disease, stroke, 
and kidney disease is denied.

Service connection for residuals of bilateral below the knee 
amputations, secondary to ischemia, caused by heart disease 
is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


